Exhibit 99.1 THIS DOCUMENT IS IMPORTANT AND REQUIRES YOUR IMMEDIATE ATTENTION. If you are in any doubt about what action to take, you should immediately consult your stockbroker, bank manager, law accountant or other professional or investment advisor. If you have sold all of your Petrobras Argentina S.A. (“ Petrobras Argentina ”) Class B Shares (“ PESA Shares ”), please send this PESA Share Form of Acceptance (this “ Form ”) together with the accompanying documents as soon as possible to Pampa Energía S.A. (“ Pampa ”) or to the stockbroker, bank or other agent through whom the sale was affected for transmission to Pampa. This document should be read in conjunction with the prospectus dated October7, 2016 (the “ Prospectus ”). All the definitions used in the Prospectus apply in this Form. All terms and conditions contained in the Prospectus applicable to the U.S. Offers for PESA Shares are deemed to be incorporated in and form part of this Form. PESA SHARE FORM OF ACCEPTANCE To Tender Class B Shares held by U.S. Persons of Petrobras Argentina S.A. Pursuant to the Prospectus dated October7, 2016 by Pampa Energía S.A. THIS PESA SHARE FORM OF ACCEPTANCE OF THE U.S. OFFERS MUST BE RECEIVED BY THE ARGENTINE RECEIVING AGENT BY 5:00 P.M., NEW YORK CITY TIME, ON NOVEMBER 14, 2 The Tax Cost Certificate must be received by the Information Agent no later than five business days prior to the Expiration Date. The Argentine Receiving Agent is: SBS TRADING S.A. Av. Eduardo Madero 900 Piso 11° City of Buenos Aires, Argentina (C1106ACV)
